DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Preliminary Amendment filed on 05/06/2022. 
Claims 1-20 are canceled. 
Claims 21-40 are new and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 22 and 32 recite the limitation “wherein the notification occurs automatically based on the user device detecting within a threshold proximity to the merchant location.” Claims 21 and 31 recite the limitation “determining that a user is located at a merchant location by receiving a notification at a financial service provider device from a merchant device based on the user presenting payment account information associated with a financial service provider for payment at the merchant device”. Claims 21 and 31 establish that the location of the user is determined when a user presents payment account information for payment at the merchant. However, claims 22 and 32 state that the notification (i.e., a determination that the user is located at merchant location) occurs automatically based on the user device being detected within a proximity to the merchant location, or based on the user device detecting something. Paragraph 62 of Applicant’s published specification states “FIG. 4 shows an exemplary process for managing merchandising card reminders associated with a financial account, consistent with disclosed embodiments. At step 410, financial service provider device 130 may determine whether the user is located at a merchant location. In some embodiments, financial service provider device 130 may acquire a notification from merchant device 120 when the user presents a credit card associated with a financial service provider and/or financial service device 130 for payment via merchant device 120. In some instances, the notification may occur automatically as a result of detection of the proximity of user device 110 to the merchant location. In certain embodiments, merchant device 120 may include one or more servers that host a website. Thus, merchant device 120 may send a notification, indicating that the user is located at a merchant location, to financial service provider device 130 when user device 110 sends a request to merchant device 120 via the website.” However, paragraph 62 does not reasonably convey that the user is determined to be located at a merchant location when (i) the user presents a credit card for payment AND (ii) in response to detecting the user device within proximity of the merchant. Paragraph 62 describes different ways that the user location can be determined but does not state that these different ways can be combined. Therefore, the claims fail to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claims 21 and 31 recite the limitations “preparing a merchandising account associated with the merchandising card for use at the merchant location; and transmitting the merchandising card information to the merchant device based on the image representing the merchandising card.” However, it is unclear what the difference is between preparing the merchandising account associated with the merchandising card for use at the merchant location and the transmitting of merchandising card information to the merchant device. Paragraph 91 of Applicant’s published specification states that “At step 450, financial service provider device 130 may display an image representing the front, bank, and/or side of the merchandising card. For example, in some embodiments, financial service provider device 130 may cause user device 110 to display the image. At step 460, financial service provider device 130 may prepare the merchandising card to be used at merchant device 120. For example, financial service provider device 130 may cause user device 110 to prepare the merchandising card to be used at merchant device 120 by, for example, causing user device 110 to transmit data associated with merchandising card to merchant device 120 (e.g., via a near-field communication, radio frequency identification, magnetic secure transmission, WAN 140, local network 145, etc.)”. According to this paragraph, the preparing step consist of transmitting data associated with the merchandising card to the merchant device. Therefore, it is unclear the difference between the limitation “preparing a merchandising account associated with the merchandising card for use at the merchant location” and the limitation “transmitting the merchandising card information to the merchant device based on the image representing the merchandising card” if the transmitting of information has already occurred. The dependent claims are also rejected based on their dependency. 
Claims 22 and 32 recite the limitation “wherein the notification occurs automatically based on the user device detecting within a threshold proximity to the merchant location.” However, it is unclear if the notification occurs when the user device is detected within a threshold proximity to the merchant location, or does the notification occur in response to the user device detecting something. From paragraph 62 of Applicant’s published specification it appears that the notification occurs when the user device is detected within a threshold proximity to the merchant location. 
Claims 25 and 35 recite the limitation “wherein the notification includes information associated with at least one of the merchandising card, user, financial service provider, merchant user device, merchant device, or financial service provider device.” However, it is unclear the difference between information associated with a “financial service provider” and information associated with a “financial service provider device”. It is also unclear the difference between information associated with a “merchant user device” and information associated with a “merchant device”. 
Claims 25 and 35 recite the limitations "financial service provider”, “financial service provider device”, and “merchant device". There is insufficient antecedent basis for these limitations. It is unclear if these are the same or different financial service provider, financial service provider device, and merchant device previously mentioned in claims 21 and 31. 
Claims 25 and 35 recite the limitation “wherein the notification includes information associated with at least one of the merchandising card, user, financial service provider, merchant user device, merchant device, or financial provider device.” However, it is unclear if the above information is provided to the user when the financial service provider device sends the reminder to the user device, or is the above information provided to the financial service provider device from the merchant as established in independent clams 21 and 31. It appears that the above information is provided to the user device from the financial service provider device when the reminder is sent to the user device as explained in paragraph 88 of Applicant’s published specification. Therefore, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter. The Examiner suggests amending claims 25 and 35 to recite “wherein the reminder to overcome this rejection.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “transmitting the merchandising card information to the merchant device based on the image representing the merchandising card” as recited in claims 21 and 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 21-40 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 21 recites, in part, the limitations of A method for triggering a merchandising card reminder, the method comprising: determining that a user is located at a merchant location by receiving a notification at a financial service provider […] from a merchant […] based on the user presenting payment account information associated with a financial service provider for payment at the merchant […]; identifying a merchandising card associated with the user and the merchant based on a merchant identifier received in the notification; sending, by the financial service provider […], a reminder to the […] user; displaying an image representing the merchandising card […]; preparing a merchandising account associated with the merchandising card for use at the merchant location; and transmitting the merchandising card information to the merchant […] based on the image representing the merchandising card. These limitations, individually and in combination, describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 21 recites the additional element(s) of “[financial service provider] device”, “[merchant] device”, and “[user] device”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 22, 25, and 30 also recite limitations that are similar to the abstract ideas identified with respect to claim 21 (i.e., certain methods of organizing human activities and/or mental processes). Claim 22 recites the additional element of “automatically”. Claim 25 recites the additional elements of “merchant user device, merchant device, or financial service provider device”. Claim 30 recites the additional elements of “occurs via a near-field communication, radio frequency communication, magnetic secure transmission, WAN, or local network.” However, in Steps 2A Prong 2 and in Step 2B, the additional elements do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 23-24 and 28 also recite limitations that are similar to the abstract ideas identified with respect to claim 21 (i.e., certain methods of organizing human activities and/or mental processes). Claims 23-24 and 28 do not recite any additional elements other than those recited in claim 21. Therefore, for the same reasons set forth with respect to claim 21, claims 23-24 and 28 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 26-27 also recite limitations that are similar to the abstract ideas identified with respect to claim 21 (i.e., certain methods of organizing human activities and/or mental processes). Claim 26 recites the additional elements of “a user interacting with the notification.” Claim 27 recites the additional elements of “wherein the interaction includes a gesture that comprises at least one of a touch, tap, click, wave, press, sound, or movement of a body part.” However, in Step 2A Prong 2, these additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment or field of use. In Step 2B, these additional elements also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least ¶ 9 of US 2014/0123003 A1, ¶ 5 of US 2014/0049120 A1, ¶ 23 of US 2013/0090816 A1, and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink, a web browser’s back and forward button functionality). 
Claim 29 also recites limitations that are similar to the abstract ideas identified with respect to claim 21 (i.e., certain methods of organizing human activities and/or mental processes). Claim 29 recites the additional element of “a scannable bar code.” However, in Step 2A Prong 2, this additional element amounts to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment or field of use. In Step 2B, this additional element also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, electronically scanning or extracting data from a physical document). 
Claim 31 recites substantially similar limitations as claim 21. Therefore, it recites an abstract idea in Step 2A Prong 1 for the same reasons. Claim 31 recites the additional elements of “A system […], the system comprising: one or more memory devices storing instructions; and one or more processors configured to execute instructions to perform operations comprising”, “[financial service provider] device”, “[merchant] device”, and “[user] device”. However, for the same reasons set forth with respect to claim 21, claim 31 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 32-40 recites substantially similar limitations as claims 22-30. Therefore, for the same reasons explained above, claims 32-40 also do not integrate the judicial exception into a practical application or amount to significantly more.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 28, 30-36, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone et al. (US Patent No. 9,639,894 B1, hereinafter “Arnone”) in view of Shugart et al. (US 2014/0122202 A1, hereinafter “Shugart”), in view of Hammad et al. (US 2010/0274691 A1, hereinafter “Hammad”), in further view of Phillips et al. (US 2012/0310760 A1, hereinafter “Phillips”).

As per Claim 21, Arnone discloses A method for triggering a merchandising card reminder, the method comprising (Col. 1 lines 15-18 “The present invention generally relates to gift cards, and more particularly, to systems and methods for gift card linking.” Col. 3 lines 45-55 “the user may be notified of gift card balances for merchants in the user’s vicinity. For example, as a user approaches a merchant with whom the user has a linked gift card, system may notify the user that he or she is near the merchant, and the gift card balance that user has with the merchant.” Also see citation below.): 
identifying a merchandising card associated with the user and the merchant based on a merchant identifier received with the notification (Col. 3 lines 45-55 and Col. 4 line 55 – Col. 5 line 27. Also see Claim 1 and citations below.); 
sending, by the financial service provider device, a reminder to a user device associated with the user (Col. 5 lines 1-27 and Col. 7 lines 7-15. Also see citations above.). 
While Arnone discloses all of the above limitations, including identifying a merchandising card associated with the user and the merchant, and sending a reminder to the user device, Arnone does not appear to explicitly disclose displaying an image representing the merchandising card on the user device; and […] based on the image representing the merchandising card. However, in the same field of endeavor, Shugart teaches these limitations in at least ¶ 84 “The selected electronic discount card can be displayed in any manner. For instance, an electronic discount card might resemble a physical discount card in that it might have a front face and a rear face of the card. The front face may include, or have links to, general details of the discount card, such as an identification of the discount card, contact information associated with the discount card, terms and conditions associated with the discount card, expiration of the discount card, etc. The rear face of the discount card may include, or have links to, details related to various offers provided by the discount card. An electronic discount card resembling a physical discount card, however, is not intended to limit the scope of embodiments of the present invention.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the reminder that is sent to the user device as disclosed by Arnone, by combining the displaying of an image representing the merchandising card on the user device as taught by Shugart, for the advantage of enabling a user to quickly identify particular accounts that may be used during a transaction with the merchant. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 
While Arnone determines that a user is located near a merchant by monitoring the location of the user’s mobile device (Arnone, Col. 3 lines 45-55 and Col. 5 lines 13-26), the combination of Arnone/Shugart do not appear to explicitly teach determining that a user is located at a merchant location by receiving a notification at a financial service provider device from a merchant device based on the user presenting payment account information associated with a financial service provider for payment at the merchant device. However, in the same field of endeavor of determining that a user is located at a merchant location, Hammad teaches this limitation in at least ¶ 86 “ In such embodiments, the location of the consumer can be determined using at least one of the location of the consumer’s mobile communication device (e.g., using GPS technology), the location of the merchant (e.g., as determined by a merchant identifier in an authorization request message, and a lookup table in a database accessible to a server computer in a payment processing network), etc. The previously described notification server or other server can use this information to determine whether or not a notification message can be sent.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the step of determining that a user is located at a merchant location as taught by the combination of Arnone/Shugart as modified above, by combining the step of determining that a user is located at a merchant location based on the user presenting payment account information for payment as taught by Hammad, for the advantage of detecting possible fraudulent purchases at merchant locations that are out of the ordinary (Hammad, ¶ 85). Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the location determination based on a user presenting a payment account for purchase as taught by Hammad for the location determination based on GPS location data as taught by the combination of Arnone/Shugart as modified above. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). 
While the combination of Arnone/Shugart/Hammad as modified above teach all of the above limitations, including identifying a merchandising card associated with the user and the merchant, and sending a reminder to the user device, they do not appear to explicitly teach preparing a merchandising account associated with the merchandising card for use at the merchant location; and transmitting the merchandising card information to the merchant device […]. However, in the same field of endeavor, Phillips teaches these limitations in at least  ¶ 29 “Block 408 is a loyalty application program that allows the user to store and manage customer loyalty and/or rewards card accounts that include identification credentials (e.g., identification and/or loyalty account numbers) associated with retailers and/or service providers. Thus, the loyalty application program may allow the mobile telephone 100 to also function as a contactless identification token by, for example, transmitting the loyalty program identification numbers to proximity readers present in retail stores. Block 410 represents certain other types of software applications that may be stored in the memory 304 (FIG. 3) that control and/or provide functionality associated with the payment circuit 224. For example, in some embodiments a transit access application program may be provided that allows the mobile telephone 100 to store the user's mass transit account number(s) so that the user's mobile telephone can function as a contactless access card for providing payment and/or access to a mass transit system (for example, permitting the user to ride on a city bus and/or to obtain a ride on a subway train).” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the merchandising card associated with the user as taught by the combination of Arnone/Shugart/Hammad as modified above, by combining the preparing and transmitting of the merchandising card to the merchant device as taught by Phillips, for the advantage of having a plurality of merchandising cards available for use at merchant locations without having to carry physical cards that may be damaged or lost. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 22, Arnone discloses wherein the notification occurs automatically based on the user device detecting within a threshold proximity to the merchant location (Col. 3 lines 45-55 and Col. 5 lines 12-26. Also see citations above.).

As per Claim 23, Arnone discloses wherein the financial service provider device determines whether the merchant identifier matches or is associated with a second merchant identifier received from the notification (Col. 1 lines 45-48, Col. 7 line 53-62. Also see citations above.).

As per Claim 24, Arnone discloses wherein if the merchant identifier matches or is associated with the merchant identifier received from the notification, the financial service provider device determines that a merchant matches the merchant associated with the merchandising card (Col. 1 lines 45-48, Col. 7 line 53-62. Also see citations above.).

As per Claim 25, Arnone discloses wherein the notification includes information associated with at least one of the merchandising card, user, financial service provider, merchant user device, merchant device, or financial service provider device (The Examiner notes that the above italicized and underlined limitation is nonfunctional descriptive material and/or intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least Col. 5 lines 3-12. Also see citations above.).

As per Claim 26, Arnone discloses wherein the method further comprises receiving an activation request from a user interacting with the notification (Col. 5 lines 1-12 and Claim 1. Also see citations above.).

As per Claim 28, while Arnone discloses the identifying of a merchandising card associated with a user, Arnone does not appear to explicitly teach wherein the image comprises at least one of a front, back or side view of the merchandising card. However, in the same field of endeavor, Shugarpt teaches this limitation in at least ¶ 84 “The selected electronic discount card can be displayed in any manner. For instance, an electronic discount card might resemble a physical discount card in that it might have a front face and a rear face of the card. The front face may include, or have links to, general details of the discount card, such as an identification of the discount card, contact information associated with the discount card, terms and conditions associated with the discount card, expiration of the discount card, etc. The rear face of the discount card may include, or have links to, details related to various offers provided by the discount card. An electronic discount card resembling a physical discount card, however, is not intended to limit the scope of embodiments of the present invention.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the reminder that is sent to the user device as disclosed by Arnone, by combining the displaying of an image comprising at least one of a front, back, or side view of the merchandising card on the user device as taught by Shugart, for the advantage of enabling a user to quickly identify particular accounts that may be used during a transaction with the merchant. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). The Examiner notes the above italicized and underlined limitation is nonfunctional descriptive material and/or intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution all limitations are considered and addressed. 

As per Claim 30, while the combination of Arnone/Shugart/Hammad teach all of the above limitations, including the transmitting of the merchandising card information to the merchant device, they do not appear to explicitly teach wherein transmitting the merchandising card information to the merchant device occurs via a near-field communication, radio frequency communication, magnetic secure transmission, WAN or local network. However, in the same field of endeavor, Phillips teaches this limitation in at least ¶ 29 “Block 408 is a loyalty application program that allows the user to store and manage customer loyalty and/or rewards card accounts that include identification credentials (e.g., identification and/or loyalty account numbers) associated with retailers and/or service providers. Thus, the loyalty application program may allow the mobile telephone 100 to also function as a contactless identification token by, for example, transmitting the loyalty program identification numbers to proximity readers present in retail stores. Block 410 represents certain other types of software applications that may be stored in the memory 304 (FIG. 3) that control and/or provide functionality associated with the payment circuit 224. For example, in some embodiments a transit access application program may be provided that allows the mobile telephone 100 to store the user's mass transit account number(s) so that the user's mobile telephone can function as a contactless access card for providing payment and/or access to a mass transit system (for example, permitting the user to ride on a city bus and/or to obtain a ride on a subway train).” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the merchandising card associated with the user as taught by the combination of Arnone/Shugart/Hammad as modified above, by combining the transmitting of the merchandising card to the merchant device as taught by Phillips, for the advantage of having a plurality of merchandising cards available for use at merchant locations without having to carry physical cards that may be damaged or lost. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 31, it recites substantially similar limitations as claim 21. Therefore, it is rejected using the same rationale. 

As per Claim 32, it recites substantially similar limitations as claim 22. Therefore, it is rejected using the same rationale. 

As per Claim 33, it recites substantially similar limitations as claim 23. Therefore, it is rejected using the same rationale. 

As per Claim 34, it recites substantially similar limitations as claim 24. Therefore, it is rejected using the same rationale. 

As per Claim 35, it recites substantially similar limitations as claim 25. Therefore, it is rejected using the same rationale. 

As per Claim 36, it recites substantially similar limitations as claim 26. Therefore, it is rejected using the same rationale. 


As per Claim 38, it recites substantially similar limitations as claim 28. Therefore, it is rejected using the same rationale. 

As per Claim 40, it recites substantially similar limitations as claim 30. Therefore, it is rejected using the same rationale. 

Claim(s) 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone in view of Shugart, in view of Hammad, in view of Phillips, in further view of Wilen (US 2014/0163706 A1, hereinafter “Wilen”).

As per Claim 27, while the combination of Arnone/Shugart/Hammad/Phillips teach all of the above limitations, including receiving an activation request from the user interacting with the notification, they do not appear to explicitly teach wherein the interaction includes a gesture that comprises at least one of a touch, tap, click, wave, press, sound, or movement of a body part. However, in the same field of endeavor, Wilen teaches this limitation in at least ¶ 6. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the receiving of an activation request from a user interacting with the notification as taught by the combination of Arnone/Shugart/Hammad/Phillips as modified above, by combining the interaction including at least a click as taught by Wilen, because doing so would enable a user to open and/or identify the merchandising card for use at a merchant without having to physically carry the merchandising card. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 37, it recites substantially similar limitations as claim 27. Therefore, it is rejected using the same rationale. 

Claim(s) 29 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone in view of Shugart, in view of Hammad, in view of Phillips, in further view of Kornman et al. (US 2015/0248669 A1, hereinafter “Kornman”). 

As per Claim 29, while the combination of Arnone/Shugart/Hammad/Phillips as modified above teach the displaying of an image representing the merchandising card on the user device, they do not appear to explicitly teach wherein the image further comprises a scannable bar code. However, in the same field of endeavor, Kornman teaches this limitation in at least ¶¶ 81-82 and Figure 10. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the displaying of an image representing the merchandising card on the user device as taught by the combination of Arnone/Shugart/Hammad/Phillips as modified above, by combining the image comprising a scannable bar code as taught by Kornman, for the advantage of enabling a merchant to scan the bar code to directly apply the gift card at the point of sale (Kornman, ¶ 82). The combination would enable the gift card to be quickly applied without having to manually enter a gift card identification number. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). The Examiner notes the above italicized and underlined limitation is nonfunctional descriptive material and/or intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution all limitations are considered and addressed.

As per Claim 39, it recites substantially similar limitations as claim 29. Therefore, it is rejected using the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681